DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2020 has been entered.
Response to Amendment
The amendments filed with the written response received on October 7, 2020 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 8 and 24 have been amended; claims 4-6, 10, 21, 25, 26, 28 and 29 are canceled; and claims 11-20 are withdrawn from further consideration. Accordingly, claims 1-3, 7-9, 11-20, 22-24 and 27 are pending in this application, with an action on the merits to follow regarding claims 1-3, 7-9, 22-24 and 27.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Applicant recites “the canvas” in line 16, and is suggested to recite “the canvas sheet” for sake of consistency with the language recited earlier in claim 1 in line 14.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2, 3, 7-9, 22-24 and 27 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant has amended the claim to recite “wherein the customizable portion includes a size and a shape that is adjusted when heated above a predetermined temperature in a steam environment at atmospheric pressure”.  This language reads as a method limitation within a product claim, which is improper.  Since product claims are directed to the structure, Examiner suggests reciting the properties of the structure with “configured” or “adapted” language.  Correction is required.  Examiner suggests “wherein the customizable portion includes a size and a shape that is configured to be adjusted when heated above a predetermined temperature in a steam environment at atmospheric pressure”.
Similarly, later in claim 1, Applicant recites “wherein the customizable insert includes a size and a shape that is adjusted when heated above the predetermined temperature in the steam environment at atmospheric pressure”.  This language that is configured to be adjusted when heated above the predetermined temperature in the steam environment at atmospheric pressure”.
Further regarding claim 1, Applicant recites “wherein, when the customizable portion is steamed, the glue stretches and shrinks to accommodate the adjustable shape”.  Similarly as above, this limitation reads as a method limitation within a product claim, which is improper.  Additionally, the limitation itself is confusing because it states, as best as can be understood, the equivalent of the customizable portion being exposed to steam and subsequently causing the glue to both stretch and shrink, apparently as a result of the exposure to the steam.  The claim appears to require that the steam causes the glue to both stretch and shrink, which are two opposite physical actions, as best as can be understood. Correction/clarification is required.  Is Applicant’s intention to be that the steam causes the glue to stretch in the presence of the steam, and then shrink when the steam is removed?  If this is the intended meaning, Examiner suggests “wherein, when the customizable portion is steamed, the glue is configured to stretch and when the customizable portion is removed from the steam, the glue is configured to shrink to accommodate the adjustable shape”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7, 8, 22-24 and 27, as best as can be understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vattes et al. (hereinafter “Vattes”) (US 2007/0199210) in view of Fine et al. (hereinafter “Fine”) (USPN 4,349,597) and Kawashima (USPN 4,557,060).
Regarding independent claim 1, Vattes discloses an article of footwear (shoe #10), comprising: a customizable portion (upper #12 is at least part of a “portion”; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Examiner notes that the adjective “customizable” does not further structurally define the portion in any patentable sense, and since the arbitrary “portion” can be customized, it meets Applicant’s definition in Para. 0050 of their Specification that dictates: “[t]he term "customizable portion" as used throughout this detailed description and in the claims refers to a portion with characteristics that can be customized”) that is an upper portion (Fig. 8 of Vattes, for example, shows upper #12 for the footwear) and includes a first thermoplastic material (layered material #44 includes EVA foam (Para. 0042), which is thermoplastic, see Figs. 3-4 of Vattes), wherein the customizable portion includes a size (the arbitrary customizable portion has at least some measurable size, given that it is a three-dimensional material object) and a shape that is adjusted when heated above a predetermined temperature in a steam environment at atmospheric pressure (Para. portion as compared to another environment that involves heating and cooling); and a customizable insert (insole #14 is a customizable insert, inasmuch as has been defined in the claim) that is a heel insert (insole #14 has a rear portion that is in the vicinity of the heel of a user when worn, so the insole is a heel insert inasmuch as Applicant has defined any boundaries of extent of the heel insert in the claims), wherein the customizable insert includes a size (the insole #14 has at least some measurable size, given that it is a three-dimensional material object); wherein the predetermined temperature is a temperature at a softening point for the first thermoplastic material and the customizable portion is at least partially deformable to permit modification of the article of footwear (“thermoformable foam” describes capability of the EVA foam of the layered material #44 to be softened above a predetermined temperature (i.e. a softening point), generally known to be a glass transition temperature in the art of thermoplastics), and further wherein the customizable portion is constructed of two polymer layers that sandwich and are bonded to a sheet, the customizable portion further including a glue that bonds the polymer layers to the sheet (Vattes teaches an adhesive that may or may not necessarily be “non-heat activated” (Para. 0067), wherein the adhesive is a type of glue), wherein, when the customizable portion is steamed, the glue stretches and shrinks to accommodate the adjustable shape (since the materials of the customizable portion are thermoplastic and flexible, then the glue that binds them is at least capable that is adjusted when heated above the predetermined temperature in the steam environment at atmospheric pressure, which has the softening point at the predetermined temperature and its shape is at least partially deformable (although, Examiner notes that this emphasized/italicized limitation does not further structurally define the insert in any patentable sense, absent further clarifying structural language as to what is the actual material).
Fine discloses the production of a synthetic leather laminate that can be used in manufacturing footwear/shoes (Col. 1, Line 13 and 57) that exhibits flexibility and drapability (Col. 2, Lines 53-54 of Fine).  Fine’s synthetic leather comprises a base woven fabric layer #10 (i.e. a type of canvas) (Fig. 1 of Fine; Col. 4, Lines 17-21 of Fine), the fabric layer #10 sandwiched between two polymer layers #14 and #16 (plastisol layers (Col. 4, Lines 58-59 of Fine)).  The polymer layers #14/16 are fuse-bonded to the fabric layer #10 via an intermediate polymer layer #12 (i.e. the polymer layer #12 serves as a "glue").

Vattes and Fine teach analogous inventions involving materials used to form shoes, and Vattes and Kawashima teach analogous inventions in the field of shoes with insoles.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have used a woven fabric (such as the woven fabric disclosed by Fine) as the textile of choice for the layer #50 of Vattes, as taught by Fine, in order to provide a material that can reinforce the tensile strength of the upper, as is known in the art.  It would have been further obvious to one with ordinary skill in the art at the time of the invention to have formed the insole #14 of Vattes from thermosetting foam synthetic resin, as taught by Kawashima, in order to provide a known type of foam material that can provide cushioning and comfort for the wearer’s foot, as is well-known in the art of shoe soles.  As a result of the modification, the customizable portion (including the upper) would have a middle canvas layer (via the utilization of a woven sheet into Vattes as the layer #50, as taught by Fine), and the customizable insert (i.e. the insole #14) would have a second thermoplastic material made of thermoset foam (as taught by Kawashima) that allows the insole #14 to have a shape that is adjusted when heated above the predetermined temperature in the steam environment at atmospheric pressure, which has a softening point at the predetermined temperature and its shape is at least partially deformable (this is a material property that belongs to the thermosetting foam synthetic resin taught by Kawashima, due to the thermosetting capability of thermosetting foam synthetic resin).
portion comprises a majority of an upper of the article of footwear (claim 2) (Figs. 3, 4 and 8 of Vattes, for example), but does not does not specifically describe a “synthetic leather” as being comprised by the customizable portion (claim 3).  However, since Fine teaches that synthetic leather can be constituted by two foam layers that sandwich and are bonded to a middle woven textile (as noted above), it would have been obvious to one with ordinary skill in the art at the time of the invention for the layered material #44 (which includes two foam layers sandwiching and bonding to a middle woven layer #50) to be considered as at least one type of a synthetic leather, wherein synthetic leather is a very well-known shoe upper material, which would therefore involve the customizable portion comprising a synthetic leather, inasmuch as has been described in the claim.
Regarding claim 7, the modified article of footwear of Vattes (i.e. Vattes in view of Fine and Kawashima, as explained above with respect to independent claim 1) is disclosed such that the first thermoplastic material has a first rigidity after being heated above the predetermined temperature and then cooled, and the second thermoplastic material has a second rigidity after being heated above the predetermined temperature and then cooled (since the material of the customizable portion (i.e. first thermoplastic material of the upper) and the material of the customizable insert (i.e. second thermoplastic material of the insole) are formed from at least some thermoplastic material, they have at least some measurable first and second rigidities after heated above the predetermined temperature and cooled), but is silent to specifying that the 
Regarding claim 8, the modified article of footwear of Vattes (i.e. Vattes in view of Fine and Kawashima, as explained above with respect to independent claim 1) is disclosed such that the heel insert is configured to be used in a heel portion of the article of footwear (as noted above; Examiner notes that no boundaries of a forward-most extent of the heel insert have been positively defined in the claims).
Regarding claim 22, the modified article of footwear of Vattes (i.e. Vattes in view of Fine and Kawashima, as explained above with respect to independent claim 1) is disclosed such that the customizable portion is configured to be adjusted and customized by a shape of a foot inserted into the article of footwear and to permanently retain the shape upon cooling below the predetermined temperature (Vattes discloses “thermoformable foam”, which contains the properties that enable shape retention upon heating and subsequent cooling (Para. 0040 of Vattes) above and below a glass 
Regarding claim 23, the modified article of footwear of Vattes (i.e. Vattes in view of Fine and Kawashima, as explained above with respect to independent claim 1) is disclosed such that the customizable insert is configured to be adjusted and customized by a shape of a foot inserted into the article of footwear and to permanently retain the shape upon cooling below the predetermined temperature (the thermosetting foam synthetic resin of Kawashima, incorporated as the material of choice of the insole #14 of Vattes, has capability to be thermoformed due to its thermosetting capability; Examiner notes that claim 23 does not further structurally define the claimed invention in any patentably-distinguishing sense).
Regarding claim 24, the modified article of footwear of Vattes (i.e. Vattes in view of Fine and Kawashima, as explained above with respect to independent claim 1) is disclosed such that the first thermoplastic material is different from the second thermoplastic material (Kawashima, which describes the thermosetting foam synthetic foam utilized to form the insole #14 (i.e. second thermoplastic material of the customizable insert) is a thermosetting foam; the woven fabric comprised by the first thermoplastic material (i.e. taught by Fine and incorporated into Vattes, as explained above) is not a thermosetting foam synthetic resin, so the materials are different at least to some degree).
Regarding claim 27, the modified article of footwear of Vattes (i.e. Vattes in view of Fine and Kawashima, as explained above with respect to independent claim 1) is disclosed such that the customizable portion is a portion of an upper of the article of .
Claim 9, as best as can be understood, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vattes in view of Fine and Kawashima as applied to claims 1 and 8 above, and further in view of Yaw (US 2006/0168845).
Regarding claim 9, the modified article of footwear of Vattes (i.e. Vattes in view of Fine and Kawashima) teaches all the limitations of claims 1 and 8, and teaches that the customizable insert comprises a base portion (generally a base portion exists in the insole that allows the bottom of the foot to sit thereon), but is silent to there being a sidewall portion, the sidewall portion being disposed at an angle to the base portion.
Yaw teaches an insole with a sidewall (protective edge #13; Figs. 3, 4 and 6 of Yaw) that extends at an angle to a bottom base portion to cup the bottom of the foot of the user’s heel area (Para. 0015 of Yaw).
Modified Vattes and Yaw teach analogous inventions in the field of insoles.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have added the protective edge of Yaw to the heel area of Vattes’ insole #14 in order to provide a more conforming surface for the bottom of the foot, as taught by Yaw (Para. 0018 of Yaw), as is well-known in the art of insoles.
Response to Arguments
Applicant's arguments filed with the October 7, 2020 response have been fully considered but they are not persuasive. 
With respect to the 35 U.S.C. 103(a) rejection of independent claim 1, citing Vattes in view of Fine and Kawashima, Applicant argues, specifically regarding the 
Applicant argues against Examiner’s previously-applied (and maintained, above) motivation for the combination, which is that “it would have been obvious to one with already described as being a textile material layer (and, as Applicant themselves state, can alternatively be leathers), is only being modified to be a woven textile middle layer #50, which is structurally the same (inasmuch as has been claimed or disclosed by Applicant) as a canvas sheet.  Since woven sheets are not a novel concept within a laminate that forms shoe uppers, and since woven fabric is known to provide structural support under tensile loads to one having ordinary skill in the art, the modification is deemed proper and obvious.  Regarding Applicant’s contention that “[i]f it was obvious to one of the skill in the art, the use of synthetic leather (from Fine) for the middle layer 50 could have been included in the disclosure and invention of Vattes”, Examiner notes 
With respect to Applicant’s arguments beginning on page 14 of the Remarks document, Examiner notes that the claims are not directed to a “footwear customization kit”.  The claims are product claims that are directed to an article of footwear.  The base reference Vattes teaches a footwear article with an upper that has a layered material #44 that is thermoformable foam that can be molded to various shapes (Para. 0040 of Vattes).  Since this material is moldable via application of heat (i.e. steam is an application of heat), then the footwear of Vattes is capable of being customized in terms of shape and size, at least to some degree.
With respect to Applicant’s contention that “it would be unreasonable to conclude [that] the presently presented claim 1 and Fine [relate] to the same problem or [serve] the same purpose”, Examiner notes that Fine is in the same field of endeavor of both Vattes and the present application, wherein materials used for footwear are molded by the application of heat (see Abstract of Fine; see Para. 0040 of Vattes).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732